DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 3-4 it is unclear what the applicant means by “used” since no process steps are mentioned.
Claim limitations “means of the solder paste nozzle”, “engagement means”, and “means of the opening” in claims 1-2, 6-7, and 10-11 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function.  It is the examiner’s position that the disclosure is 
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (WO 2013/088605A1).
With respect to claim 1, Kobayashi teaches a method for providing solder paste (title; and figure 5), for providing solder paste accommodated in a solder paste tub (35) into a solder paste printer, the method comprising: inserting a solder paste nozzle (36) into a housing (35a) of the solder paste tub through an opening (where 35c is located) of the solder paste tub, wherein solder paste is accommodated in the housing of the solder paste tub (figures 5 and 6); bearing the solder paste tub, with the opening facing downward, on a working platform (30c) by means of the solder paste nozzle; holding the solder paste tub by mating a holder (33a) with an engagement means (the manner in which 35a is connected to 33a) on an outer wall of the housing of the solder paste tub, the holder being capable of moving up and down with the housing of the solder paste tub (figures 5-6); and pressing the housing of the solder paste tub, such that the housing of the solder paste tub moves relative to the solder paste nozzle, at the same time causing the holder to move as the housing of the solder paste tub moves, so as to extrude solder paste accommodated in the housing of the solder paste tub from the solder paste nozzle (figures 5-6).
With respect to claim 4, Kobayashi teaches a height adjustment apparatus (32) enables the holder to move up and down with the housing of the solder paste tub (figures 5-6).

With respect to claim 7, Kobayashi teaches that the solder paste tub has an opening (where 35c is located), the solder paste tub  accommodates solder paste and a solder paste nozzle (36) by means of the opening, the solder paste nozzle is mounted on the working platform (30c) so that the solder paste tub is borne, with the opening facing downward, on the working platform by means of the solder paste nozzle, and the housing can move relative to the solder paste nozzle, so as to extrude solder paste accommodated in the solder paste tub from the solder paste nozzle (figures 5-6).
With respect to claim 8, Kobayashi teaches a height adjustment apparatus (32), with one end of the height adjustment apparatus being connected to the holder (33a), and another end of the height adjustment apparatus being connected to the working platform support apparatus (30c), for the purpose of adjusting the height of the holder relative to the working platform support apparatus (figures 5-6). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above, and further in view of Ohle et al. (US 4,932,581) (hereafter Kobayashi).

However, Ohle teaches the working platform support apparatus comprises a slide groove located on one side thereof, and the slider fits the slide groove, so as to slidably connect the holder to the working platform support apparatus (figure 1; and column 3, lines 7-26).
At the time of filing the claimed invention it would have been obvious to one of utilize the sliding means of Ohle on the apparatus of Kobayashi in order to precisely maintain relative sliding action.

Allowable Subject Matter
Claims 2-3, 5, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735